Citation Nr: 0908190	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  03-13 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel

INTRODUCTION

The Veteran had active service from July 1943 to February 
1946 and from June 1952 to October 1979.  The Veteran died in 
May 2001.  The appellant is his surviving spouse.

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a March 2002 decision by the 
RO which, in part, denied service connection for the cause of 
the Veteran's death.  A personal hearing at the RO was held 
in March 2003.  The Board remanded the appeal for additional 
development in March 2004.  

In May 2006, the Board denied the appellant's claim and she 
appealed to the United States Court of Appeals for Veterans 
Claims (Court or Veterans Court).  In September 2007, the 
Court granted a Joint Motion for Remand of the May 2006 Board 
decision.  

In September 2006, the Secretary of VA imposed a stay at the 
Board on the adjudication of claims affected by the decision 
of the Court in Haas v. Nicholson, 20 Vet. App. 257 (2006), 
which reversed a decision of the Board that had denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  The Court temporarily stayed the 
adjudication of cases before the Board and RO that were 
potentially affected by Haas.  See Ribaudo v. Nicholson, 21 
Vet. App. 16 (2007) (per curiam).  The specific claims 
affected by the stay included those based on herbicide 
exposure in which the only evidence of exposure is receipt of 
the Vietnam Service Medal or service on a vessel off the 
shore of Vietnam.  

In May 2008, the Federal Circuit issued its decision in Haas 
v. Peake, 525 F.3d 1168 (Fed. Cir. 2008) where it reversed 
the Veterans Court, holding that the Veterans Court had erred 
in rejecting VA's interpretation of § 3.307(a)(6)(iii) as 
requiring a servicemember's presence at some point on the 
landmass or inland waters of Vietnam in order to benefit from 
the regulation's presumption.  Petition for a writ of 
certiorari to the United States Supreme Court was denied on 
January 21, 2009.  See Haas v. Peake, 77 U.S.L.W. 3267 (Jan. 
21, 2009).  Thus, the Board may adjudicate the appellant's 
claim.  See Board of Veterans' Appeals, Chairman's Memorandum 
No. 01-09-03 (January 22, 2009) (lifting stay on processing 
of claims for compensation based on exposure to herbicides 
affected by Haas v. Nicholson); see also Board of Veterans' 
Appeals Chairman's Memorandum No. 01-06-24 (September 21, 
2006) ("Processing of Claims for Compensation Based on 
Exposure to Herbicides Affected by Haas v. Nicholson - 
Imposition of Stay").  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  The Veteran did not serve in the Republic of Vietnam 
during the Vietnam Era.  

3.  The immediate cause of the Veteran's death on May 20, 
2001 is shown to have been the result of carcinoma of the 
lung.  

4.  The Veteran's lung cancer was first clinically 
demonstrated many years after service, and there is no 
competent evidence of a causal connection between the 
Veteran's lung cancer and military service or any incident 
therein, to include any exposure to herbicide agents.  

5.  At the time of death, the Veteran's service-connected 
disabilities included peptic ulcer disease, chronic 
bronchitis, brachial neuritis, fracture of the left humerus, 
and hemorrhoids, all rated noncompensably disabling.  

6.  A disability of service origin did not cause or 
contribute to the Veteran's death.  


CONCLUSION OF LAW

A disability of service origin did not cause or contribute 
substantially or materially to cause the Veteran's death.  
38 U.S.C.A. §§ 1110, 1131, 1310, 5103, 5103A, 5107 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.312, 3.159, 3.303, 3.307, 3.309 
(2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  
The Board notes that effective May 30, 2008, VA amended its 
regulations governing VA's duty to provide notice to a 
claimant regarding the information necessary to substantiate 
a claim.  The new version of 38 C.F.R. § 3.159(b)(1), removes 
the portion of the regulation which states that VA will 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  See 73 Fed. Reg., 
23353-54 (April 30, 2008).  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court 
determined that, when adjudicating a claim for service 
connection for the cause of a veteran's death, VA must 
perform a different analysis depending upon whether a veteran 
was service-connected for a disability during his or her 
lifetime.  The Court concluded that, in general, § 5103(a) 
notice for a claim for service connection for the cause of a 
veteran's death must include: (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a Dependency and 
Indemnity Compensation (DIC) claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service-connected.  

In this regard, the failure to provide pre-adjudicative 
notice of any of the necessary duty to notify elements is 
presumed to create prejudicial error.  Sanders v. Nicholson, 
487 F.3d 881 (2007).  The Secretary has the burden to show 
that this error was not prejudicial to the claimant.  Id. at 
889.  Lack of prejudicial harm may be shown in three ways: 
(1) that any defect was cured by actual knowledge on the part 
of the claimant, (2) that a reasonable person could be 
expected to understand from the notice what was needed, or 
(3) that a benefit could not have been awarded as a matter of 
law.  Id. at 887; see also Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Federal 
Circuit indicated that this was not an exclusive list of ways 
that error may be shown to be non prejudicial.  See Sanders, 
487 F.3d 881.  In order for the Court to be persuaded that no 
prejudice resulted from a notice error, the record must 
demonstrate that, despite the error, the adjudication was 
nevertheless essentially fair.  See also Dunlap v. Nicholson, 
21 Vet. App. 112, 118 (2007).  

In this case, the Board finds that any notice error did not 
affect the essential fairness of the adjudication of the 
appellant's claim.  The appellant was informed of the 
evidence necessary to establish service connection for the 
cause of the Veteran's death, and was provided with the 
appropriate laws and regulations.  She was provided notice of 
what VA was doing to develop the claim, notice of what she 
could do to help her claim, and notice of how her claim was 
still deficient.  All VA and private medical records 
identified by her have been obtained and associated with the 
claims file.  The appellant also testified at a personal 
hearing at the RO in March 2003.  Based on a review of the 
claims file, the Board finds that there is no indication in 
the record that any additional evidence relevant to the issue 
to be decided herein is available and not part of the claims 
file.  See Mayfield  v. Nicholson, 499 F.3d 1317 (Fed. Cir. 
2007) [hereinafter Mayfield III].  

Clearly, from subsequent submissions by and on behalf of the 
appellant, she is fully conversant with the legal 
requirements in this case.  Given the nature of the 
appellant's claim, the fact that she was notified of the 
evidence necessary to prevail on her claim, and that all VA 
and private medical records identified by her have been 
obtained and associated with the claims file, the Board finds 
that a reasonable person would have generally known about the 
requirements necessary to establish service connection for 
the cause of the Veteran's death.  Thus, the Board finds that 
the essential fairness was maintained in this case as the 
appellant demonstrated an understanding of the evidence 
required to substantiate the claim.  Accordingly, the Board 
finds that any error in failure to provide notice is not 
prejudicial.  See Sanders, 487 F.3d 881.  

Since the Board has concluded that the preponderance of the 
evidence is against the claim of service connection for the 
cause of the Veteran's death, any questions as to the 
appropriate effective date to be assigned are rendered moot, 
and no further notice is needed.  See Dingess/Hartman, 19 
Vet. App. 473.  

The Board concludes that any deficiency in the timing of any 
notice is harmless error.  See Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that even though the Board 
erred by relying on various post-decisional documents to 
conclude that adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the evidence established that the 
veteran was afforded a meaningful opportunity to participate 
in the adjudication of his claim, and the error was 
harmless).  Additionally, there has been no prejudice to the 
appellant in the essential fairness of the adjudication.  As 
there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005); rev'd on other grounds, 444 F.3d 1328 (Fed Cir. 
2006).  Based on a review of the claims file, the Board finds 
that there is no indication in the record that any additional 
evidence relevant to the issue to be decided herein is 
available and not part of the claims file.  See Mayfield III.  

Service Connection:  In General

To establish service connection for the cause of the 
Veteran's death, the evidence must show that a disability 
incurred in or aggravated by active service either caused or 
contributed substantially or materially to cause death.  38 
U.S.C.A. § 1310 (West 2002).  A service-connected disorder is 
one that was incurred in or aggravated by active service; one 
for which there exists a rebuttable presumption of service 
incurrence, such as a malignant tumor, if manifested to the 
required degree within a prescribed period from the veteran's 
separation from active duty; or one that is proximately due 
to or the result of service-connected disability.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2008).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other disorder, was the immediate 
or underlying cause of death or was etiologically related 
thereto.  A contributory cause of death is inherently one not 
related to the principal cause.  In determining whether the 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially, that 
it combined to cause death, or that it aided or lent 
assistance to the production of death.  It is not sufficient 
to show that it casually shared in producing death, but 
rather it must be shown that there was a causal connection.  
38 C.F.R. § 3.312 (2008).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
(emphasis added) and has a disease listed at section 3.309(e) 
shall be presumed to have been exposed during such service to 
a herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii)(2008).  

Pursuant to 38 C.F.R. § 3.309(e), respiratory cancers 
(specifically, cancer of the lung, bronchus, larynx, or 
trachea) manifested at any time after service shall be 
service connected, if a veteran was exposed to a herbicide 
agent during active military, naval, or air service, and the 
requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even 
though there is no record of such disease during service, and 
provided that the rebuttable presumption provisions of 
38 C.F.R. § 3.307(d) are also satisfied.  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946 and a 
malignant tumor manifests to a degree of 10 percent or more 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in or 
aggravated by service, even though there is no evidence of 
such disease during the period of service.  This presumption 
is rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2008).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  38 C.F.R. 
§ 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A 
chronic disease need not be diagnosed during the presumptive 
period but characteristic manifestations thereof to the 
required degree must be shown by acceptable medical and lay 
evidence followed without unreasonable time lapse by definite 
diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 
Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address."  Bielby v. 
Brown, 7 Vet. App. 260, 266 (1994).  

Factual Background & Analysis

The appellant contends that the Veteran's carcinoma of the 
lung was due to herbicide exposure in service.  The appellant 
does not claim, nor do the service records show that the 
Veteran had any service in Vietnam.  Rather, it is argued 
that he was exposed to herbicides from returning pilots who 
had flown missions over Vietnam and had not been 
decontaminated before being debriefed by the Veteran.  The 
appellant testified that the Veteran was in Thailand near the 
Vietnam border for several weeks in 1968, during the height 
of the defoliation program with Agent Orange, and that his 
job entailed close quarter debriefing of Air Force pilots 
returning from combat sorties.  

The Veteran's DD 214 showed that he did not have any foreign 
service.  The service personnel records showed that the 
Veteran had a temporary duty (TDY) assignment to Southeast 
Asia for 54 days from May to July 1968, but did not indicate 
the specific country.  However, in a letter dated in April 
2001, the Veteran reported that his specific duties involved 
debriefing flight crews in Thailand as they returned from 
combat missions into Vietnam in 1968.  The Veteran's 
description of his duty assignment was consistent with the 
description on his annual evaluation for the period from 
February 1968 to February 1969.  The evaluation report 
indicated that the purpose of his TDY was to develop 
techniques and methodology for evaluation of crew 
performances during combat missions.  His military specialty 
at that time was a personnel measurement psychologist, which 
involved evaluation of combat crew proficiency and 
effectiveness for tactical fighter second seat manning 
decisions.  

As noted above, the appellant does not claim nor do the 
service records show that the Veteran was in Vietnam at 
anytime during his military service.  In fact, on her 
application for VA compensation, received in June 2001, the 
appellant asserted that the Veteran's herbicide exposure was 
from his period of TDY to U Bon RTAB (airbase) in Thailand 
from May to July 1968.  She also reported that the Veteran's 
security clearance would not allow him to go into Vietnam.  
Although the appellant can not be presumed to have first hand 
knowledge of the Veteran's security clearance, her statement 
concerning his alleged exposure to herbicides in Thailand is 
consistent with the Veteran's April 2001 statement.  As the 
only period of TDY shown on the Veteran's service personnel 
records was for 54 days in 1968, and that he had no other 
period of foreign service, the Board finds that it is 
plausible and reasonable to conclude that the Veteran's TDY 
was to Thailand, and that he did not have any service in 
Vietnam.  

Regarding the Veteran's TDY to Thailand, the Board notes that 
a search of Department of Defense records pertaining to use 
of herbicides outside of Vietnam showed that certain 
herbicides, including Agent Orange were used in a test 
program to determine the effectiveness in the defoliation of 
upland forest or jungle vegetation in Thailand in 1964 and 
1965.  However, the records showed that herbicides were not 
used in Thailand subsequent to 1965.  

Further, the Board acknowledges the argument advanced on the 
appellant's behalf that the Veteran's award of the Vietnam 
Service Medal (VSM) is prima fascia evidence that he served 
in Vietnam.  In this regard, however, it should be noted that 
the VSM was awarded to all member of the Armed Forces of the 
United States who served in Vietnam, its contiguous waters, 
or airspace, thereover, or who served in Thailand, Laos or 
Cambodia, or the airspace thereover, and in direct support of 
operation in Vietnam from July 4, 1965 to March 28, 1973.  
See Manual of Military Decorations and Awards, 6.6 
(Department of Defense Manual 1348.33-M, September 1996).  In 
this case, it is evident that the Veteran's award of the VSM 
was for his TDY service in Thailand in 1968, which involved 
direct support of operations in Vietnam.  

Concerning the claim of service connection for the cause of 
the Veteran's death as a residual of exposure to herbicides, 
the law is clear that the individual must have served in the 
Republic of Vietnam, in the waters offshore, or in some other 
location which involved duty or visitation in the Republic of 
Vietnam.  38 C.F.R. § 3.307(a)(6)(iii)(2008).  As the Veteran 
did not serve in Vietnam at anytime during active service, 
nor has it been asserted or shown that he visited Vietnam, 
there can be no basis to grant service connection based on 
presumption of exposure to herbicides.  Further, while the 
appellant may believe that the Veteran was exposed to 
herbicides from contact with pilots who flew missions in 
Vietnam, she has not provided any competent evidence to 
support that assertion.  Therefore, presumptive service 
connection for the cause of the Veteran's death due to 
herbicide exposure is not warranted.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).  The Court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).  Hence, a claimant may establish service connection 
for a respiratory cancer by presenting evidence which shows 
that it was at least as likely as not that the disease was 
caused by inservice exposure to Agent Orange.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.303; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

In this regard, the Board notes that the Veteran's service 
medical records are silent for any abnormalities or diagnosis 
of lung cancer during service or until decades after 
discharge from service.  The medical evidence obtained during 
the pendency of this appeal includes numerous private medical 
records showing treatment for various maladies from 1990 to 
the Veteran's demise in May 2001.  The records showed an 
extensive work-up for chest pain in 1992, including chest x-
ray studies which showed evidence of bronchitis or COPD, but 
no evidence of any lung mass or a respiratory carcinoma.  In 
November 1997, the Veteran developed an acute episode of 
bronchitis and was referred for additional work-up.  A chest 
x-ray study in December 1997 revealed a large mass in the 
upper lobe of the left lung.  A biopsy confirmed a non-small 
cell malignancy.  A second exploration in January 1998, 
revealed a metastatic non-small cell carcinoma in a lymph 
node in the aorto-pulmonary window consistent with metastasis 
from the primary bronchogenic carcinoma.  The cancer was 
deemed inoperable.  

From January 1998 to May 2001, the records showed progression 
of the cancer to both lungs and metastasis to the left 
frontal lobe of the brain, the latter tumor was resected 
without complication in late May or early June 2000.  The 
Veteran's health continued to deteriorate and he was last 
seen at a private cancer treatment center in early May 2001, 
at which time he elected to be discharged home to hospice 
care.  The Certificate of Death showed that the Veteran 
expired at home on May 20, 2001, and that an autopsy was not 
performed.  The immediate cause of death was carcinoma of the 
lung.  

As to the claim for service connection on a direct basis, the 
evidence does not show any evidence of a malignant tumor of 
the lung manifested to a compensable degree within one year 
of discharge from service or until more than 18 years after 
service separation.  Further, the appellant has not presented 
any evidence of a nexus between an event in service and the 
Veteran's lung cancer.  Thus, there is no basis to grant 
service connection based on the one year presumption of 
service incurrence under the provisions of 38 C.F.R. 
§§ 3.307, 3.309.  

Additionally, the Board notes that the Veteran's brain tumor, 
first shown in May 2000, was reported to be a metastasis of 
the primary lung cancer.  There was no evidence of brain 
cancer in service or until more than 21 years after service.  
Therefore, there is no basis for consideration of the 
presumption of service connection for a malignant tumor.  

The Board has considered the appellant's contentions that the 
Veteran's respiratory cancer was due to exposure to Agent 
Orange in service.  However, as a layperson, she is not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation or etiology.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony 
is not competent to establish, and therefore not probative 
of, a medical nexus).  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Direct service connection requires a finding that 
there is a current disability that has a definite 
relationship with an injury or disease or some other 
manifestation of the disability during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992).  

While the appellant believes that the Veteran's fatal lung 
cancer was due to herbicide exposure in service, she has not 
presented any competent medical evidence to support that 
assertion.  

As there is no credible medical evidence of record suggesting 
a connection between any claimed in-service exposure to 
herbicides and the Veteran's fatal lung cancer, and no 
evidence of any manifestations or symptoms attributable to 
lung cancer in service or until many years after his 
discharge from service, the Board finds no basis for a 
favorable disposition of the appellant's claim.  Accordingly, 
the appeal is denied.  

Based on the foregoing, the Board concludes that the 
preponderance of the evidence is against the claim of service 
connection for the cause of the Veteran's death.  Therefore, 
the benefit of the doubt doctrine does not apply and the 
appeal is denied.  38 U.S.C.A. § 5107(b) (West 2002).  


ORDER

Service connection for the cause of the Veteran's death is 
denied.  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


